Citation Nr: 1445553	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-02 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left big toe disorder.

2.  Entitlement to service connection for a left big toe disorder.

3.  Entitlement to service connection for a right big toe disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A May 2010 rating decision denied reopening a previously denied claim for service connection for a left great toe disorder and denied service connection for a right great toe disorder.  A March 2011 rating decision, in pertinent part, denied entitlement to a TDIU.  A January 2012 rating decision denied entitlement to service connection for PTSD.  

The record reflects other diagnosed mental disorders in addition to the claimed PTSD disability and service-connected major depressive disorder.  Accordingly, the Board has rephrased the psychiatric issue as listed on the title page to better reflect the claim on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a left great toe disorder, an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2007 Board decision denied the Veteran's claim of service connection for a left great toe disorder; the Veteran did not perfect an appeal of the April 2007 Board decision.
 
2.  Evidence associated with the claims file since the April 2007 Board denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a left great toe disorder, and raises a reasonable possibility of substantiating a claim for service connection.  

3.  A chronic right great toe disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the right metatarsophalangeal joint was not exhibited within the first post service year.


CONCLUSIONS OF LAW

1. The Board's April 2007 decision, which denied the claim for entitlement to service connection for a left great toe disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  
 
2. As evidence received since the Board's April 2007 denial is new and material, the Veteran's claim for service connection for a left great toe disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A right great toe disability was not incurred or aggravated in service; arthritis of the right metatarsophalangeal joint may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-decisional December 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, the December 2009 letter also provided notice to the Veteran regarding his claim to reopen for service connection for a left great toe disorder.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denial.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claim.  The case was last adjudicated in July 2013.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment and personnel records, post service VA and private treatment records, information about the USS Nimitz, records from the Social Security Administration, lay statements, hearing testimony, and VA examination reports and medical opinions.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Criteria & Analysis

A. Claim to Reopen

The Veteran seeks service connection for a left great toe disorder.  This claim was previously denied in an April 2007 Board decision.  The Veteran did not appeal the Board's decision.  Hence, the April 2007 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran attempted to reopen his claim for service connection for a left great toe disorder in December 2009.  The claim was denied in a May 2010 rating decision and he was notified of the decision the same month.  

In April 2007, the Board denied the claim for service connection for a left great toe disorder because a September 2004 VA examiner concluded, based on a review of the claims file, that the Veteran's degenerative joint disease of the left first metatarsophalangeal joint was more likely related to aging, sports activities, and the Veteran's 20-year career with the postal service than his complaint of numbness in his big toes as a result of wearing steel-toe shoes during military service.  

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for a left great toe disorder.   Here, additional VA treatment records dated from June to September 1984, which the RO was previously unable to locate, reflect complaints and evaluation for left great toe pain, decreased range of motion, and locking.  The Veteran had described his left great toe symptoms as a "chronic problem."  The new evidence reflects treatment for left toe problems shortly after service and may support the Veteran's contention that he experienced left toe problems since military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Pertinent to the claim for a right great toe disorder, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).     

The Veteran asserts that he has a right great toe disorder as a result of wearing steel-toe shoes during military service.

His service treatment records reflect complaints related to his toes on two occasions.  An October 1978 treatment record reflects the Veteran's complaint that the tips of his toes were numb.  A diagnosis was not rendered.  In August 1981, he complained of numbness to both of his big toes for more than six months, stating that it felt constant during the days.  The examiner indicated that on sensitivity testing, the toes were responsive to all stimulus [sic].  The assessment was some excess callus on toes.

The Veteran was also evaluated for a right ankle injury during service; however, he did not report any problems with his toes.  In this regard, a July 1979 treatment note reflects his report of pain in his right ankle due to twisting trauma while playing basketball, indicating that he came down on the lateral side of the right foot 30 minutes earlier.  Objective findings were reported as "ankle slightly swollen c¯ [with] associated discoloration.  Tender to touch.  [Full range of motion] R[ight] foot, [and] toes."  A treatment record from the next day indicates that he again complained of twisting his right ankle the previous night while playing ball.  Objective findings were reported as right "ankle c¯ [with] edema/tenderness lateral aspect, s¯ [without] numbness in distal tips of toes, s¯ crepitus, [decreased range of motion."  An x-ray of the ankle was negative for fracture.  The assessment was sprain, inversion right ankle.

On enlistment examination in March 1978, mild, nondisabling pes planus was noted on his feet; however, a disability of the great toes was not noted.  On separation examination in September 1982, clinical evaluation of the feet and neurologic system was reported as normal.

A post-service VA treatment record dated in June 1984 reflects the Veteran's complaint of a history of chronic problems with his left great toe, including occasional locking, some pain, and decreased range of motion.  He did not identify problems with his right great toe, including during a September 1984 orthopedic clinic visit to evaluate the left great toe.  

A March 2000 private treatment record reflects the Veteran's complaint of bilateral heel pain, right worse than left.  He stated that a previous doctor gave him a prescription for orthotics, but he never filled it.  The assessment was bilateral plantar fasciitis.  During an August 2000 visit, he stated that he was feeling well and had no complaints.  His plantar fasciitis was described as stable.  The records do not reflect complaints regarding right great toe problems.

The Veteran's original claim for service connection was received in July 2002; he claimed entitlement to service connection for low back pain.

During a January 2003 VA examination for his claimed back disability, the Veteran indicated that he worked as a mail handler for the U.S. Postal Service and that his duties involved loading and unloading containers containing 100 to 700 pounds on inclined surfaces.

An August 2003 VA primary care note documents a complaint of "right toe discomfort" when he extends it on his own, stating that he had this chronic pain ever since boot camp in the 1980s.  He added that whenever he steps on it, his toe gives him discomfort on and off.  Examination findings included "no tenderness on extension/flexion of the toes on the left foot.  Good range of motion although patient states that when he extends it, that is when he has the discomfort."  The assessment was "left foot pain on active extension," and the plan included a referral to podiatry if he continued to have problems.  The Board finds that it appears that the primary care physician made a clerical error in recording a complaint of right toe discomfort because both the examination findings and assessment pertain only to the left foot and toes. 

The Veteran's claim for a left toe disability was received in May 2004.  He stated that his original injury was incurred while jogging with steel toe boots on at boot camp.  He did not claim entitlement to a right great toe disability.
	
The Veteran was afforded a VA examination in September 2004 for his claimed left great toe disability.  He did not describe current right great toe problems.  He indicated that he was able to stand and walk for an eight-hour day at the post office and do activities of daily living, including participating in sports such as basketball.  He reported that running had been a hobby until seven or eight years earlier.  Physical examination revealed bilateral hallux valgus, left greater than right.  An x-ray of the right foot revealed very minimal osteoarthritic changes.  The diagnosis was bilateral degenerative joint disease of the first metatarsophalangeal joint.  The examiner opined that the bilateral degenerative joint disease of the first metatarsophalangeal joint was not related to nor caused by nor aggravated by his military service that occurred over 20 years ago.  Instead, the examiner concluded that the current complaints were related to aging, sports activities, and working at the post office for the last 20 years; the examiner also observed that the Veteran denied any trauma and was able to run, exercise, and play basketball after military service.

VA podiatry, orthopedic surgery, and primary care treatment records dating since December 2004 and subsequently reflect ongoing complaints of left great toe problems and reports that he "does treadmill" and plays basketball three times per week. 

The Veteran's claim for service connection for a right great toe disorder was received in December 2009.  

During a March 2010 VA feet examination, the Veteran reported constant pain in the right metatarsophalangeal joint region of the big toe, on the bottom of the toe and medial aspect with an associated sense of numbness.  He described stiffness locally at times and difficulty bending his big toe.  He indicated that after 25 years he retired on disability in November 2009 from his physically demanding job as a mail handler, stating that he stood for eight hours a day and handled objects up to 25 pounds quite frequently.  He reported that he was currently attending a university, trying to earn a bachelor's degree.

Following a review of the claims file and physical examination, the diagnosis was mild degenerative arthritis of the right metatarsophalangeal joint and the interphalangeal joint.  The examiner opined that the right big toe disability was "less likely as not caused by or as a result of service connected condition."  In support of the conclusion, the examiner observed that the Veteran had experienced predominantly left-sided toe symptoms in the past.  He worked in a job at the post office as a mail handler standing eight hours a day for 25 years.  He also played basketball periodically except for minor arthritic changes, which are very likely related to prior physical activity including work activities, sports activities, and the normal aging process. 

During a June 2010 VA podiatry consultation, the Veteran reported increasing pain and stiffness in both great toe joints, which he attributed to running with steel-toe boots during military service.  The impression included hallux limitus/degenerative joint disease of the first metatarsophalangeal joint bilaterally.  An addendum note indicated that weight-bearing x-rays of the feet revealed joint space narrowing and osteophytic spurring of the first metatarsophalangeal joint bilaterally, both more pronounced on the left more than right.

A June 2011 decision from the Social Security Administration (SSA) Office of Disability Adjudication and Review detailed that the Veteran was found to be disabled for SSA purposes due to degenerative disc disease of the lumbar spine, effective November 2009.  An October 2009 letter from the U.S. Office of Personnel Management (OPM), which was associated with the Veteran's SSA file, indicated that he was found to be disabled for his position as a mail handler due to hallux limitus/rigidus.

The Veteran was afforded another VA feet examination in November 2012.  He described having pain in both great toes and reiterated his contention that his toes had been a problem since separation from military service.  Following a review of the claims file and physical examination, the diagnosis was hallux rigidus.  The examiner noted that left foot hallux rigidus was diagnosed in September 1984 when the Veteran sought VA treatment for left great toe symptoms.  The examiner opined that the Veteran had bilateral hallux rigidus that was less likely as not caused by, a result of, or aggravated by his military service.  The examiner noted that the Veteran was seen for several injuries in service with only brief mention of any problems with his toes, which included the complaint of numb toes in 1978 and numbness in the great toes in August 1981.  The examining physician elaborated that there was not documentation of any injury serious enough to give the Veteran permanent problems.  He was able to do a job that required him to be on his feet for greater than 20 years prior to becoming disabled from his feet ailments, making it less likely that any problems he suffered in the military were still manifesting themselves today. 

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for a right great toe disorder, diagnosed as degenerative joint disease of the first metatarsophalangeal joint and hallux limitus or hallux rigidus, is not warranted.

The Veteran is competent to describe symptoms he experiences such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding a right great toe disability as such matters require radiological testing and medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on this point.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to state that his current disability, degenerative joint disease of the right first metatarsophalangeal joint and right hallux rigidus, is medically related to his complaints of numbness in his toes in October 1978 and August 1981.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to a continuity of symptomatology of right great toe problems since military service, the Board finds that the Veteran's assertion that he has experienced ongoing right great toe problems since active military service is unsupported by the medical evidence of record.  As noted above, the Veteran reported numbness in his toes in October 1978 and in August 1981.  Examination of his feet was normal on separation examination in September 1982.

Post-service medical evidence of record does not support a continuity of right great toe symptomatology since military service, including since the October 1978 and August 1981 reports of numbness.  The first objective evidence of any right great toe disability was on VA examination in September 2004 in connection with the claim for a left great toe disability.  Notably, however, the Veteran did not have subjective complaints of right great toe problems at that time or during prior medical treatment visits for his left great toe disability after service.  The Board finds that the Veteran's lack of complaints regarding right great toe problems, particularly in the context of seeking medical treatment for left great toe problems, suggests that the Veteran did not perceive problems with his right great toe.  Even on VA examination in September 2004 when "very minimal osteoarthritic changes" were documented in his right great toe he did not express subjective complaints of right great toe symptoms. 

Accordingly, the Board finds that the service treatment records, reflecting isolated complaints of right great toe numbness in 1978 and 1981, and post-service VA and private treatment records dating since March 2000 tend to contradict the assertion that the Veteran experienced ongoing right great toe problems since military service, including as a result of wearing steel-toe shoes.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

Turning to the medical opinion evidence, the Board finds the medical opinions by the September 2004, March 2010, and November 2012 VA examiners adequate to decide the claim for service connection.  Here, the examiners explained after reviewing the claims file and examining the Veteran that service treatment records contained only brief mentions of numbness in the Veteran's toes, he denied any injury to his right great toe, his post-service complaints were primarily related to his left great toe, and his right great toe disability was likely related to aging, sports activities, and working at the post office on his feet for more than 20 years.  The Board concludes that the medical opinions of the VA examiners are persuasive and probative evidence against the claim for service connection because they were based on a subjective history from the Veteran, a review of the claims file, physical and x-ray examination, and supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

The Board acknowledges that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Here, the Board has determined that service treatment records and post-service private and VA treatment records provide competent evidence that addresses whether a chronic right great toe disability has existed since military service and whether a continuity of right great toe symptomatology has existed since military service.  

That competent medical evidence reflects episodes of right great toe numbness in 1978 and 1981 without evidence of a continuity of symptomatology during the remainder of the Veteran's service or for many years after service.  The Board finds that the Veteran's statements regarding a continuity of right great toe symptomatology since military service are unsupported by the medical evidence of record.  Moreover, he filed at least three claims for compensation from May 2004 to November 2009 and never mentioned a right great toe disability.  It seems reasonable that if he had continuous right great toe problems related to service, he would have mentioned this when filing earlier claims for compensation, particularly his earlier claim for service connection for a left great toe disability since he claims that the right great toe disability had the same onset and etiology as the left great toe disability.  The Board does not find the statements regarding continuity of right great toe symptoms since service to be credible.  Accordingly, the Board finds adequate the opinions of the VA examiners, which concluded that his right great toe hallux rigidus and arthritis were very likely related to prior, post-service physical activity, including work activities standing on his feet for eight hours per day, sports activities, and the normal aging process.

Moreover, evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the evidence reflects the Veteran's report of numbness in his toes in 1978 and 1981 with no further complaints of right great toe problems until after the September 2004 VA examination when right great toe hallux valgus and very minimal osteoarthritic changes were demonstrated on right foot x-ray examination.  Thus, service connection is also not warranted on a presumptive basis because right great toe arthritis was not demonstrated to a compensable degree within one year of retirement from service.  See 38 C.F.R. §§ 3.307, 3.309.

The question involved regarding causation is medical in nature.  As discussed above, the negative medical opinions of the VA examiners are probative, persuasive evidence against the claim.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a right great toe disability.


ORDER

New and material evidence having been received, the claim of service connection for a left great toe disorder is reopened; to this limited extent, the appeal is granted.

Service connection for a right great toe disability is denied.


REMAND

The issue of entitlement to service connection for a left great toe disability has been reopened and the Board finds that a supplemental examination and medical opinion is warranted.  The AOJ should arrange for the Veteran's entire claims file, including the electronic records associated with the Virtual VA and Veterans Benefits Management System (VBMS) files, to be provided to a VA podiatrist for review prior to the examination and to obtain a medical opinion regarding the etiology and onset of the Veteran's left great toe disability.   

In addition, the Board finds that an additional VA examination is required to determine whether an acquired psychiatric disorder other than PTSD (and service-connected major depressive disorder) was incurred in or otherwise related to military service.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that although an appellant's claim identified a certain disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD, competent medical evidence of record reflects diagnosed anxiety disorder NOS or generalized anxiety disorder and social phobia.  The Veteran has been afforded VA examinations by psychologists in October 2009 (in connection with his claim for service connection for depression secondary to his back disability), December 2010, October 2011, and November 2012.  Among the examiners who concluded that the Veteran met the diagnostic criteria for PTSD, they opined that it was due primarily to childhood sexual trauma rather than to military experiences.  However, the examining psychologists did not render clear medical opinions regarding the etiology of the Veteran's anxiety disorder and social phobia.  The AOJ should schedule the Veteran for a VA mental disorders examination to determine whether he has a current psychiatric disorder related to military service.

Finally, the Board notes that claim for service connection for flat feet was received in November 2013 and a claim for an increased rating for service-connected major depressive disorder was received in May 2014.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the development regarding the left toe disability and adjudication of the Veteran's November 2013 and May 2014 claims.

The AOJ should also obtain ongoing treatment records from the Milwaukee VA Medical Center (VAMC) dated from July 2012 to the present related to evaluation and treatment for any psychiatric disabilities and a left great toe disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Milwaukee VAMC ongoing records of evaluation and treatment for any psychiatric disabilities and for a left great toe disability dated from July 2012 to the present.

2.  Thereafter, arrange for the Veteran to be scheduled for a VA examination with a podiatrist.  The claims file, including access to electronic records in Virtual VA and VBMS, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests should be accomplished.  The results of such must be included in the examination report.  

For each left great toe disability found on examination, the podiatrist should offer an opinion as to whether there is a 50 percent probability or greater that a left great toe disability had its onset in service, or is otherwise related to service.

A complete rational for all conclusions must be included in the report provided.  In rendering the opinion, the podiatrist should consider the 1984 VA treatment records pertaining to left great toe problems, including the Veteran's June 1984 report of a history of "chronic problems" with his left great toe and the September 1984 left foot x-ray report demonstrating joint space narrowing at the first metatarsophalangeal joint.

3.  After the development in directive #1 has been completed, arrange for the Veteran to be scheduled for a VA mental disorders examination.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing, should be accomplished.  The results of such must be included in the examination report.

For each psychiatric disability found on examination, to include any anxiety disorder and social phobia, but excluding PTSD and major depressive disorder, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that a psychiatric disability had its onset in service, or is otherwise related to service.

A complete rationale for all conclusions must be included in the report provided.

4.  The AOJ must ensure that the examination reports comply with this remand.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completion of the above, the AOJ should adjudicate the claims for entitlement to service connection for a left great toe disorder and a psychiatric disorder.  If any benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


